Ruby Tuesday, Inc. & Subsidiaries SUBSIDIARIES/AFFILIATES RT Airport, Inc. RT South Florida Franchise, LP RT Franchise Acquisition, LLC Ruby Tuesday GC Cards, Inc. RT Louisville Franchise, LLC RT West Palm Beach Franchise, LP RT McGhee Tyson, LLC RT Detroit Franchise, LLC RT One Percent Holdings, Inc. RT Michigan Franchise, LLC Ruby Tuesday, LLC RT O'Toole, LLC RT One Percent Holdings, LLC RT Smith, LLC RT Minneapolis Holdings, LLC RT Millington, LLC RT Omaha Holdings, LLC 4721 RT of Pennsylvania, Inc. RT Denver, Inc. RT of Annapolis, Inc. RT Louisville, Inc. Ruby Tuesday of Marley Station, Inc. RT Orlando, Inc. Orpah,Inc. RT South Florida, Inc. RT Hospitality - York, JV RT Tampa, Inc Ruby Tuesday of St. Mary's, Inc. RT West Palm Beach, Inc. Ruby Tuesday of Allegany County, Inc. RTBD, Inc. Ruby Tuesday of Columbia, Inc. RT Kentucky Restaurant Holdings, LLC RT KCMO Kansas, Inc. RT New Hampshire Restaurant Holdings, LLC Ruby Tuesday Sunday Club, Inc. RTGC, LLC Ruby Tuesday of Linthicum, Inc. RT Restaurant Services, LLC Ruby Tuesday of Frederick, Inc. RT Finance, Inc. RT of Cecil County, Inc. RT Florida Equity, LLC RT of Clarksville, Inc. RT Southwest Franchise, LLC RT of Riverside, Inc. RT Tampa Franchise, LP Ruby Tuesday of Pocomoke City, Inc. RT New York Franchise, LLC RT of Fruitland, Inc. RT New England Franchise, LLC RTMB Lodging Joint Venture RTTA, LP RT Stonebridge Joint Venture RT Michiana Franchise, LLC RTT Texas, Inc. RT Orlando Franchise, LP RTTT, LLC RT Indianapolis Franchise, LLC RT/Sayosha Chambersburg Joint Venture RT Jonesboro Club RT Portland Franchise, LLC RT Long Island Franchise, LLC RT St. Louis Franchise, LLC RT Western Missouri Franchise, LLC RT Denver Franchise, L.P. RT Omaha Franchise, LLC Ruby Tuesday of Salisbury, Inc. RT Las Vegas Franchise, LLC Ruby Tuesday of Conway, Inc. RT Minneapolis Franchise, LLC Ruby Tuesday of Russellville, Inc. RT KCMO Franchise, LLC Ruby Tuesday of Bryant, Inc. RT Distributing, LLC RT FL Gift Cards, Inc.
